DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Objection to the Specification and Abstract

	In response to the examiner's objection to the abstract, the applicant states, "This objection has been rendered moot by the present amendments to the Abstract."  However, the applicant made no amendments to the abstract; the abstract filed with the 6/24/2021 amendment is, word-for-word, exactly the same as the original abstract.  Therefore, the objection is maintained and will not be held in abeyance.

	In response to the examiner's objection to the specification, the applicant argues that the specification is not a machine translation and therefore does not require amendment.  The applicant's argument is inapposite because the appears to be a machine translation from a foreign language, which results in portions of the specification being at best nonconforming to proper, concise, idiomatic English . . . ."  The examiner further identified specific nonconforming paragraphs that require amendment.  Therefore, the objection is maintained and will not be held in abeyance.

Claim Rejection under 35 USC § 102

	The examiner agrees with the applicant that the allowable subject matter from prior claim 25 has been incorporated into amended claim 24.  Therefore, all pending claims (1-24 and 26-29) are in condition for allowance.

Allowable Subject Matter

Claims 1-24 and 26-29 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:

	United States Patent App. Pub. No. 2020/0186021 to Wang et al., which discloses frequency jitter for a power converter;
United States Patent App. Pub. No. 2020/0177985 to Mizoe et al., which discloses a switching power supply device;
United States Patent App. Pub. No. 2017/0149340 to Ye et al., which discloses a single stage switching power converter with improved primary only feedback;
United States Patent App. Pub. No. 2016/0049856 to Zhang, which discloses an active switching rectifier employing MOSFET and current-based control using a hall-effect switch;
United States Patent No. 3,590,362 to Kakalec, which discloses a DC to DC voltage converter circuit with load voltage regulation utilizing a controlled simulated saturating core.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "An arrangement for determining a level of an electric current for a low-voltage circuit, comprising . . . wherein the arrangement is configured such that, in an event of a second voltage value being undershot at the first input of the voltage stabilizing circuit, the first input being connected to 
	in claim 24, "A method for determining a level of electric current of a conductor of a low-voltage circuit, the method comprising . . . wherein, for generating the DC supply voltage, a first capacitor is charged and, in an event of a first voltage value being reached at the first capacitor, the secondary current flows via a first resistor, resulting in an electrical voltage being dropped across the first resistor, the electric current of the conductor being determined from the voltage, and wherein, in an event of a second voltage value being undershot at the first capacitor, the secondary current is blocked via the first resistor and is used for generating the supply voltage,"
	in combination with all other limitations.

Claims 2-23 and 26-29 are allowed as being dependent on claim 1.

Conclusion

This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        7/3/21